DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of additive manufacturing” “using a 3D printer” in claim 1-15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
It is noted that since claim 1 uses both “means” plus function in combination with a structure “a 3D printer” thus claim does not invoke 112(f) as it includes a structure, and for examination, “means of additive manufacturing” is interpreted as “a 3D printer”.
Similarly, claim 17 recites “the non-desctructive analytical means comprises spectroscopic analysis” thus claim does not invoke 112(f) as it includes a structure.
However, claim 16 recites “non-destructive analytical means” “analyzing a characteristic of the first feedstock…” and this limitation invokes 112(f) and interpreted as any device that takes spectroscopic analysis. 
Claim 15 and 18 recites “programmable means drawing upon the feedstock” is broadly interpreted as processor/controller directs or instructs for drawing feedstock. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “means of additive manufacturing” in line 2 and then recites “using a 3D printer” in line 3. Claim 1 as written is vague and indefinite as it is unclear whether (i) “means of additive manufacturing” is same as “3D printer” as claimed, or (ii) “means of additive manufacturing” is different from “3D printer” as claimed. Furthermore, it is unclear whether applicant intend to invoke 112(f) as claim recites “means of additive manufacturing”. The examiner interprets “means of additive manufacturing” as “3D printer”. Applicant is urged to clarify the clarify in the next corresponding action.
Claims 2-6 and 7-15 either dependent claim 1 or includes similar language as to in claim 1 and is rejected for the same reason as discussed above.  
Claims 15 recites “additive manufacturing apparatus for use” in the preamble and the body of the claim is silent to structural component to printing but includes only instructions pertaining storing data, encrypting, decrypting, and carrying out additive manufacturing of an article. The examiner notes that claim does not appear to be an apparatus as in the preamble, but pertains to a product or non-transitory medium or some software, in which controller is configured to use the instruction to execute an additive manufacturing of an article. Examiner urges applicant to amend claim accordingly. The dependent claim 16-17 are rejected for the same reason as indicated above.
Claim 18 recites “method of providing an additive manufacturing apparatus for use by a user in manufacturing an article of manufacture” in the preamble and the body of the claim only recites instructions for storing, providing memory with data, decrypting and encrypting data file, and carrying out additive manufacturing of an article. These encrypting and decrypting, and using stored file are general steps to using a file that is encrypted for users in any software/processor/controller, therefore, it is unclear what is provided to an additive manufacturing apparatus, and what is controlled during the manufacturing process (parameters), thus leading to a specific article? Applicant is urged to amend/clarify this accordingly.
Claim 19 recites “spectroscopically analyzing a characteristic of the first feedstock and the second feedstock in the field, the characteristic not visible to the user with the unaided eye.” It is unclear specifically what characteristic not visibly to the user with the unaided eye, applicant’s claim does not clearly state what parameter/characteristic is measured or analyzed.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al (US 2010/0140550 A1). 
For claim 1-5 and 7-12, Keller et al teach a method for providing a specially marked article of manufacture created by means of additive manufacturing using one or more taggants deposited in layers as the article is being printed using a 3D printer (see abstract; [0001]-[0023]), the article capable of being analyzed in the field with a chemical analysis device to spectroscopically determine article authenticity, the method comprising:
 the steps of: providing a body of first material amassed by means of additive manufacturing, said body of first material providing a shaped structure upon which additional layers may be put into place directly via 3D printing [it is noted that 3D printed is interpreted as additive manufacturing] (Fig 1; [0006]-[0023]);
 directly adhering a patch of second material by means of additive manufacturing onto a thickness and an area on the body of first material at a predetermined location, the second material and its predetermined location chosen to avoid interfering with the structural integrity of the article, the second material further comprising one or more taggants selected from chemicals or a combination of chemicals which are compatible with and which adhere to the first material, thereby causing said first material and said second material to form a chemical spectral pattern that can be distinguished from the spectral pattern of the first material alone or the second material alone (see Fig 1; [0008]-[0023]);
 ensuring the patch of second material is seamlessly incorporated into said article and visually and tactilely non-detectable to a human upon simple observation (Fig 1; [0015]-[0023]); 
analyzing the article in the field with a chemical analysis device to ascertain whether the chemical spectral pattern differs from a spectral pattern of the first material ([0015]-[0023]); however, fails to explicitly teach determining if there is a difference in spectral patterns, the difference indicating the article is a genuine or authorized product. However, this step is determination is an intended use of the formed article which would have been obvious to one ordinary skill in the art to determine whether the product formed is genuine or not, based on if the second materials exist within the product or not. Furthermore, as per claim 7 limitation “concealing the patch of second material so that it is visually and tacitly non-detectable to human” this step would have been obvious in view of Keller as the second material is placed directly within the first, such that it is already concealed. 
As per claims 2-5 and 8-12, see [0015]-[0023] of Keller which teaches all the materials and steps as claimed. It is noted that additional limitations of printing compatible chemicals, metals, polymers, resins, inks, or mixes thereof as the taggant to permanently adhere the patch of second material to the body of the first would have been obvious in view of Keller (see [0006]-[0023]).
Claim(s) 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al (US 2010/0140550 A1) in view of either one of Cortes et al (US 2017/0305067 A1) or Mahdavi et al (US 2014/0156053 A1).
For claim 15-19, Keller et al teach apparatus/method for manufacturing 3D object including first feedstock and second feedstock and programmable means drawing upon the first and second feedstock to create the article (see abstract; [0006]-[0023]) and non-destructive analytical means for analyzing a characteristic of the first feedstock and second feedstock, the characteristic not visible to the user with the unaided eye ([0015]-[0020]).
Keller et al fail to teach the data file containing an encrypted portion unreadable by the user, the apparatus comprising: a memory storing the data file; the programmable means disposed to decrypt the encrypted portion of the data file and to draw differently upon the first feedstock and the second feedstock as a function of the encrypted portion of the data file.
In the same field of endeavor, pertaining to additive manufacturing, Cortes et al teach the data file containing an encrypted portion unreadable by the user, the apparatus comprising: a memory storing the data file; the programmable means disposed to decrypt the encrypted portion of the data file and to draw differently upon the feedstock (material) as a function of the encrypted portion of the data file ([0027]).
In the same field of endeavor, pertaining to additive manufacturing, Mahdavi et al teach the data file containing an encrypted portion unreadable by the user, the apparatus comprising: a memory storing the data file; the programmable means disposed to decrypt the encrypted portion of the data file and to draw differently upon the feedstock (material) as a function of the encrypted portion of the data file (see claim 1).
It would have been obvious to modify Keller et al with having to encrypt data pertaining to the 3D printing as suggested by either one of Cortes et al or Mahdavi et al, for security and privacy purposes (see Cortes [0027]; and [0009] of Mahdavi et al.). 
Allowable Subject Matter
Claim 6 and  13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2014/0042670 A1 (Makerbot Industries LLC) teaches using encrypted files for 3D printing; additionally see US 10,549,487 B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743